Citation Nr: 1647168	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  15-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation.  

2.  Entitlement to a compensable initial rating for bilateral cataracts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to October 1949.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision as to loss of eyesight by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a June 2013 rating decision as to bilateral cataracts by the RO in Cheyenne, Wyoming.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in December 2015.  A transcript of that hearing is of record.  

The Board has recharacterized the Veteran's claim as entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation, to encompass the disabilities reasonably contemplated by the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), that indicates separately diagnosed claims should be treated as distinct claims, and the holding of Velez v. Shinseki, 23 Vet. App. 199 204 (2009), indicating that the Board must consider whether a new claim is based upon a diagnosed disease or injury that is distinct from a claim previously considered.  The Board also notes that the Veteran stated in his December 2011 notice of disagreement that he only wished to appeal his loss of eyesight, not glaucoma, and that the March 2013 examiner related the Veteran's decrease in visual acuity to his glaucoma.  In this case, as the reopened claim of entitlement to service connection is being remanded, there is no prejudice to the Veteran in expanding the issue to encompass all disabilities potentially encompassed by loss of eyesight.  Accordingly, the issues have been recharacterized as above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma but excluding cataracts, to include as due to in-service exposure to non-ionizing radiation, as well as entitlement to a compensable initial rating for bilateral cataracts.  Unfortunately, the Board finds that additional development must be conducted before these claims can be adjudicated on the merits.  

First, the Board's February 2016 Remand directed the RO to obtain all treatment records related to the Veteran from the Sheridan VA Medical Center in Sheridan, Wyoming, and all associated outpatient clinics, including the Casper Community-Based Outpatient Clinic.  A review of the record reveals that the Veteran receives regular VA treatment.  However, following the Board's February 2016 Remand, the only VA treatment records associated with the claims file were from the Sheridan VA Medical Center, dated only as recently as 2015, and printed in February 2016.  Despite this, the statement of the case and supplemental statement of the case issued by the RO in May 2016 both indicated that they had reviewed treatment records from the Sheridan VA Medical Center dated from June 1992 to April 2016, as well as treatment records from the Cheyenne VA Medical Center in Cheyenne, Wyoming, dated from November 2000 to May 2016.  In addition, the Veteran submitted an annotated treatment note from the Sheridan VA Medical Center dated in November 2016.  This suggests that all of the Veteran's VA treatment records, particularly those referenced by the RO in its May 2016 statement of the case and supplemental statement of the case, have not been associated with the claims file.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Moreover, compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the RO must associate with the record any and all outstanding VA treatment records pertinent to the Veteran, including those noted above.

In addition, the Veteran has asserted on several occasions that he received treatment for his eyesight and was prescribed glasses at the Naval Medical Center San Diego (informally referred to as "Balboa Hospital") in San Diego, California, in approximately July 1948 following his return from the Eniwetok Atoll.  Although the Veteran's service treatment records for his period of U.S. Navy service from June 1946 to October 1949 were deemed to be unavailable in January 2011, the RO nonetheless attempted to obtain the Veteran's Naval Medical Center San Diego outpatient treatment records from the National Personnel Records Center (NPRC) in April 2012.  In May 2012, the NPRC offered the following response:

THE ALLEGATION HAS BEEN INVESTIGATED AND THE FOLLOWING RESULTS WERE FOUND: <<NO SEARCH POSSIBLE BASE ON INFO FURNISHED: INDEX OF RETIRED RECORDS AT NPRC DOES NOT LIST THE REQUESTED UNIT/ TREATMET FACILITY /YEAR. (FIRE RELATED SVC? CONSIDER M01/M05.) 1948 SAN DIEGO IS DISPOSED.>>

Based on this response, the RO issued a "Formal Finding on the Unavailability of Outpatient Treatment Records from Balboa Naval Medical Center, San Diego" in June 2012.  Nonetheless, it does not appear that VA has made any efforts to directly contact the Naval Medical Center San Diego for these outpatient treatment records.  As such, on remand, the RO should attempt to do so.  

Also with respect to service records, a November 2016 response from the NPRC indicated, "11/21/16; ALL AVAILABLE REQUSTED RECORDS WERE SHIPPED TO THE CONTRACTED SCAN VENDOR FOR UPLOADING INTO VBMS."  The response was attached to a scanned image of a folder labeled "Navy Department Bureau of Medicine and Surgery," which contained the Veteran's name.  However, although it appears that service personnel records were added to the claims file in July 2016, it is unclear whether the November 2016 NPRC response was in reference to additional service department records which had been located, as no additional service records were associated with the claims file following November 21, 2016.  On remand, the RO should identify/clarify which specific "requested records" were the subject of the November 2016 NPRC response.  

Finally, the Board's February 2016 Remand directed the RO to contact the Veteran and ask that he identify any private medical provider who treated his eye disability or disabilities, to include Matthew T. Dodds, M.D., of Casper, Wyoming, a private ophthalmologist whom the Veteran indicated had treated him for 25 years.  Although the Veteran was provided with a VA Form 21-4142 (Authorization to Disclose Information to VA) in February 2016, it does not appear that the Veteran ever completed and returned the form.  On remand, he should again be encouraged to do so.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records related to the Veteran, to include from the Sheridan VA Medical Center dated from 2015, and from the Cheyenne VA Medical Center dated from May 2016, and associate them with the claims file.  If any records cannot be obtained after reasonable efforts have been made, then notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Naval Medical Center San Diego (Balboa Hospital) in San Diego, California, and attempt to obtain any relevant medical or treatment records from the Veteran from 1948.  All negative responses should be fully documented in the claims file.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records.

3.  Contact the Veteran and ask that he identify any private medical provider who treated his eye disability or disabilities, to include Matthew T. Dodds, M.D., of Casper, Wyoming.  After obtaining any necessary authorization and consent, request records of the Veteran's treatment at any facility so identified.  If no records are obtained, then the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

4.  Specifically identify the "requested records" referenced in the NPRC's November 2016 response which had purportedly been shipped to the contracted scan vendor for uploading into the Veterans Benefits Management System (VBMS).  If these records have not yet been uploaded into VBMS, then ensure that such action is completed.  

5.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




